Opinion issued September 5, 2013




                                           In The

                                   Court of Appeals
                                          For The

                              First District of Texas
                                ————————————
                                  NO. 01-13-00218-CR
                                ———————————
                       IN RE RONNIE L. WILLIAMS, Relator



               Original Proceeding on Petition for Writ of Mandamus


                              MEMORANDUM OPINION

         On March 14, 2013, the relator, Ronnie L. Williams, filed a petition for writ

of mandamus, seeking to compel the trial court to rule on his motion to compel

discovery. 1




1
    The underlying case is State v. Ronnie L. Williams, No. 2012-37678, in the 263rd
    District Court of Harris County, Texas, the Honorable Jim Wallace presiding.
      We deny the petition for writ of mandamus.

                                 PER CURIAM

Panel consists of Justices Keyes, Higley, and Bland.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2